Citation Nr: 0016988	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome, 
both as directly incurred during service and as secondary to 
service-connected conjunctivitis.

2.  Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis.

3.  Entitlement to an increased (compensable) evaluation for 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958, and from August 1962 to April 1965.


This case first came before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1997, the Board remanded this 
case in order to obtain additional medical evidence.  The 
requested actions have been completed, and the case is again 
before the Board for appellate review.

In its April 1994 decision, the RO characterized the 
veteran's claim for service connection for Reiter's syndrome 
as a claim for service connection secondary to service-
connected conjunctivitis.  However, in rating actions taken 
subsequent to the Board's remand, the RO considered this 
matter on both direct service connection and secondary 
service connection bases; in addition, in the supplemental 
statement of the case promulgated in October 1999, the RO 
advised the veteran that direct service connection "may be 
granted for a disability which began in military service or 
was caused by some event or experience in service."  The 
Board finds that this statement provides him with sufficient 
notice of the pertinent laws and regulations that pertain to 
direct service connection.


FINDINGS OF FACT

1.  Reiter's syndrome is not currently shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claims for compensable evaluations for 
rheumatoid arthritis and conjunctivitis has been developed. 

3.  Rheumatoid arthritis is currently deemed to be inactive.

4.  Conjunctivitis is currently deemed to be inactive.



CONCLUSIONS OF LAW

1.  A claim for service connection for Reiter's syndrome is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for rheumatoid 
arthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.31, 4.71a, Diagnostic Code 5002 
(1999).

3.  The criteria for a compensable evaluation for 
conjunctivitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Reiter's Syndrome

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the 

decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

With regard to the veteran's claim for service connection for 
Reiter's syndrome, the Board must point out, as a threshold 
matter, that the contemporaneous medical evidence 
specifically demonstrates that no such disorder is currently 
manifested.  The report of the most recent clinical 
examination of the veteran, which was conducted by VA in 
November 1997, indicates that the veteran "curiously...relates 
a story in which a hospital corpsmen (sic) was talking to 
him, [and] mentioned the word of Reiter's syndrome.  He was 
later examined by a physician who discounted the possibility 
of Reiter's syndrome.  However this diagnosis has appeared 
episodically in his chart better than the last 20 years."  
The examiner further commented, subsequent to his examination 
of the veteran, that the veteran "most likely has never had 
Reiter's syndrome," and averred that "the question of 
Reiter's syndrome is simply a misunderstanding and this has 
been confirmed on numerous occasions by various physicians."  
Likewise, the report of a February 1998 VA ophthalmologic 
examination specifically indicates that the veteran "does not 
have Reiter's syndrome at this time."

The Board notes that a November 1997 VA treatment record 
makes reference to a history of Reiter's syndrome.  It must 
be pointed out, however, that not only does this record cite 
the presence of Reiter's syndrome by history only, but also 
that this record is dated prior to the dates that the 
November 1997 VA examination (and, of course, the February 
1998 examination) were conducted.  The Board finds that this 
record does not diminish the probative value of the finding 
presented on the report of those VA examinations, to the 
effect that Reiter's syndrome is not, and has not been, 
manifested. 

In brief, the presence of Reiter's syndrome is not shown.  In 
the absence of evidence indicating that the disability for 
which service connection is sought is currently manifested, a 
claim therefor is not plausible; service connection, on 
either a direct 

or secondary basis, cannot be granted for a disorder that is 
not shown to exist.  Such a conclusion is implicit in Caluza, 
wherein the manifestation of a current disability is 
requisite for establishing a well-grounded claim.

The Board must accordingly conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for Reiter's syndrome could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim for 
service connection for this disorder is not well grounded and 
is therefore denied, in accordance with the Court's decision 
in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  See Morton v. West, 12 
Vet. App. 477 (1999).  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection for Reiter's 
syndrome, at any time.

II.  A Compensable Evaluation for Rheumatoid Arthritis

Initially, the Board finds that the veteran's claim for a 
compensable evaluation for rheumatoid arthritis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) 

(West 1991); that is, he has presented a claim that is 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained as to this issue, and which are not already 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him with regard to his claim 
for a compensable evaluation for rheumatoid arthritis has 
been satisfied.  

Service connection for rheumatoid arthritis was granted by 
the New Orleans RO in a rating action issued in August 1965, 
following review of evidence that included the veteran's 
service medical records and the report of a May 1965 VA 
examination.  A 20 percent rating that was assigned therefor 
was subsequently reduced to 10 percent and thereafter to 
noncompensable.

The severity of a service-connected disability, such as 
rheumatoid arthritis, is ascertained by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  Under these criteria, 
the noncompensable evaluation currently assigned for the 
veteran's rheumatoid arthritis contemplates, essentially, the 
absence of identifiable residuals such as limitation of 
motion or ankylosis.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5002 (1999).  A compensable evaluation is appropriate, 
inter alia, in instances in which limitation of motion of the 
specific joint or joints involved is noncompensable, provided 
that limitation of motion is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In addition, a 20 percent rating 
is appropriate for rheumatoid arthritis, as an active 
process, that is manifested by one or two exacerbations a 
year with a well-established diagnosis.

The Board finds that the criteria for a compensable 
evaluation for rheumatoid arthritis are not met.  The report 
of the most recent clinical orthopedic examination of the 
veteran, which was conducted by VA in November 1997, shows 
that, while there was limitation of motion of certain joints, 
such impairment was not attributed to rheumatoid arthritis, 
but rather to osteoarthritis.  The report includes findings 
by 

the examiner that the veteran's "history of rheumatoid 
arthritis is difficult to document.  He does not have a 
positive rheumatoid factor, ANA or sed rate and there are 
numerous entries in the chart stating that he has no 
rheumatological disease."  The examiner also indicated that 
"[i]t is my impression after reviewing his chart that [the 
veteran] does not have active rheumatoid arthritis."

The Board notes that VA outpatient treatment records dated 
subsequent to November 1997, to include a May 1998 VA medical 
record, reference the presence of rheumatoid arthritis.  The 
Board finds, however, that these records are not as probative 
or dispositive as the report of the November 1997 
examination, and do not furnish a basis for concluding that 
rheumatoid arthritis is active, or that there are chronic 
residuals thereof.  Rather, it must be pointed out that these 
references are apparently premised on the history provided by 
the veteran, and not on an orthopedic examination; the 
impression of rheumatoid arthritis noted on the May 1998 
treatment record was in fact rendered in conjunction with an 
eye examination.

In brief, the current medical evidence does not demonstrate 
the presence of rheumatoid arthritis as an active process, 
nor does it demonstrate the presence of what have been 
identified as the chronic residuals thereof.  The Board 
therefore finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
rheumatoid arthritis.  His claim, accordingly, fails.  See 
38 C.F.R. § 4.31 (1999).

III.  A Compensable Evaluation for Conjunctivitis

The Board finds that the veteran's claim for a compensable 
evaluation for conjunctivitis is also well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
his claim is plausible.  (See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), with regard to the application of the well-
grounded standard for claims for increased compensation.)  He 
has not alleged the existence of any records of probative 
value that may be obtained as to this issue, and which are 
not already 

associated with his claims folder.  The Board accordingly 
finds that the duty to assist him with regard to his claim 
for a compensable evaluation for conjunctivitis, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for an eye disability was granted by the 
Board in January 1975, following review of both service and 
post-service medical evidence.  In May 1975, the New Orleans 
RO assigned a noncompensable evaluation for this disorder, 
which was now characterized as "chronic conjunctivitis, 
uveitis."  That noncompensable rating has remained in effect 
for the veteran's eye disability, now characterized as 
"conjunctivitis/uveitis," since that rating action.

Pursuant to the Schedule, the noncompensable evaluation 
currently in effect contemplates chronic conjunctivitis that 
is healed and not manifested by any residuals.  A compensable 
rating could be granted in circumstances in which 
conjunctivitis is healed but is manifested by residuals; in 
addition, a 10 percent rating can be assigned when 
conjunctivitis is active and manifested by objective 
symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).

The Board finds that the criteria for a compensable 
evaluation for conjunctivitis are not met.  The report of the 
most recent ophthalmologic examination, which was conducted 
by VA in February 1998, shows specifically that 
conjunctivitis and uveitis were not found.  The report also 
indicates that visual field tests were not appropriate and 
were not indicated for evaluation of conjunctivitis or any 
healed residuals of conjunctivitis or uveitis, "which are not 
present at this time."  In addition, it was noted that the 
veteran's eye disorder, characterized as refractive error, 
was not related directly or indirectly to any previous iritis 
or conjunctivitis, nor was his current need for glasses 
related to any previous episodes of iritis or joint pain.

The Board also notes that medical records dated subsequent to 
February 1998, while indicating that the veteran has impaired 
visual acuity, do not show that this impairment was a 
manifestation of conjunctivitis or uveitis, a residual 
thereof, or otherwise related thereto.


The Board must accordingly conclude that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for conjunctivitis.  His claim, therefore, fails.


ORDER

A claim for service connection for Reiter's syndrome is not 
well grounded, and is therefore denied.  A compensable 
evaluation for rheumatoid arthritis is denied.  A compensable 
evaluation for conjunctivitis is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

